The evidence was ample to sustain the conviction; the sales were made in defendant’s presence, and with his knowledge. (Verona Central Cheese Co. v. Murtaugh, 50 N. Y. 319; People v. Utter, 44 Barb. 170; Cullinan v. Burkard, 86 N. Y. Supp. 1006.)
Judgment of conviction and order affirmed.
All concurred, except McLennan, P. J., who dissented upon the ground that the trial court committed reversible error in refusing to permit three of the jurors to answer certain questions bearing upon their competency to sit as jurors, and also in overruling defendant’s challenge upon the ground of actual bias to the juror Hale.